Citation Nr: 1409244	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-43 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for cervical spondylosis with scoliosis.

The Veteran testified before the undersigned at a February 2013 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In February 2014, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R § 20 900 (c) (2013).  38 U.S.C.A § 7107 (a)(2) (West 2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran primarily contends that he has a current neck disability which is related to his service-connected right shoulder and wrist disabilities.  In the alternative, he claims that he injured his neck in service after being assaulted (which is when his service-connected right shoulder and wrist disabilities were incurred) and that he has experienced a continuity of neck symptomatology in the years since service.  However, there is some evidence to the contrary.  For instance, there is no evidence of any complaints of or treatment for neck problems in the Veteran's service treatment records, there were no neck abnormalities noted during his May 1979 separation examination, there is no post-service clinical evidence of any possible neck disability until decades following his separation from service, and he has provided inconsistent statements concerning the history of his neck symptoms.

A VA examination was conducted in October 2009 the assess the nature and etiology of the Veteran's claimed neck disability and he was diagnosed as having cervical spondylosis with scoliosis of the cervical-thoracic spine.  The physician assistant who conducted the examination opined that the neck disability was not caused by or a result of the Veteran's service-connected right wrist disability.  The examiner did not provide any specific explanation or reasoning for this opinion other than to reiterate that there was no nexus between the Veteran's right wrist disability and his neck disability.

In May 2010, a second VA physician assistant reviewed the Veteran's claims file and opined that his degenerative joint disease/degenerative disc disease of the cervical spine was not caused by his service-connected right shoulder disability.  He reasoned that a review of orthopedic literature revealed no peer reviewed studies that support the contention that post-traumatic degenerative changes of a joint may induce degenerative changes in the spine at any level.  It was more than likely that the Veteran's joint conditions were related to chronic degenerative changes as a result of aging and musculoskeletal deconditioning due to physical inactivity and a genetic predisposition to developing osteoarthritic conditions of the spine.

The October 2009 opinion is insufficient because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Also, the October 2009 and May 2010 opinions only addressed whether the Veteran's claimed neck disability was caused by his service-connected right shoulder and wrist disabilities.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2013).  Additionally, no opinion has been provided as to whether the Veteran's current neck disability is directly related to service.  Hence, a remand is necessary to obtain a new opinion as to the etiology of the claimed neck disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A March 2011 VA SATP consultation note included among the Veteran's paperless records in the Virtual VA system reflects that he had reportedly applied for and been denied Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any evidence received from the SSA, schedule the Veteran for a VA examination to determine the etiology of his current neck disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current neck disability identified (i.e. any neck disability diagnosed since July 2009), the examiner shall answer all of the following questions:
(a)  Is it at least as likely as not (50 percent probability or more) that the current neck disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the assault in service which resulted in the Veteran's service-connected right shoulder and wrist disabilities, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current neck disability was caused (in whole or in part) by the Veteran's service-connected right shoulder strain with degenerative changes and/or post-operative residuals of a fracture of the right wrist with non-union and degenerative changes?

(c)  Is it at least as likely as not (50 percent probability or more) that the current neck disability was aggravated (made chronically worse) by the Veteran's service- right shoulder strain with degenerative changes and/or post-operative residuals of a fracture of the right wrist with non-union and degenerative changes?

If any current neck disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 
In formulating the above opinions, the examiner shall specifically acknowledge and comment on all neck disabilities diagnosed since July 2009 and the Veteran's report during the February 2013 Board hearing of a neck injury in service and of a continuity of symptomatology in the years since service.

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report a neck injury in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  The absence of evidence of treatment for neck problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



